

 SCON 27 ENR: Providing for the use of the catafalque situated in the Exhibition Hall of the Capitol Visitor Center in connection with memorial services to be conducted in the House wing of the Capitol for the Honorable Elijah E. Cummings, late a Representative from the State of Maryland.
U.S. Senate
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. CON. RES. 27IN THE SENATE OF THE UNITED STATESOctober 21, 2019Agreed toCONCURRENT RESOLUTIONProviding for the use of the catafalque situated in the Exhibition Hall of the Capitol Visitor
			 Center in connection with memorial services to be conducted in the House
			 wing
			 of the Capitol for the Honorable Elijah E. Cummings, late a Representative
 from the State of Maryland.That the Architect of the Capitol is authorized and directed to transfer the catafalque which is situated in the Exhibition Hall of the Capitol Visitor Center to the House wing of the Capitol so that such catafalque may be used in connection with services to be conducted there for the Honorable Elijah E. Cummings, late a Representative from the State of Maryland.Secretary of the SenateClerk of the House of Representatives